                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    EMPLOYERS MUTUAL CASUALTY                             Case No. 2:15-CV-1592 JCM (GWF)
                      COMPANY,
                 8                                                          ORDER
                                                            Plaintiff(s),
                 9
                              v.
               10
                      CONSTRUCTION SERVICES UNLIMITED,
               11     et al.,
               12                                         Defendant(s).
               13
               14            Presently before the court is the matter of Employers Mutual Casualty Company v.

               15     Construction Services Unlimited, et al, case no. 2:15-cv-01592-JCM-GWF.

               16            On June 7, 2018, the court stayed this action pending termination of defendant Michael

               17     Froelich’s (“defendant”) bankruptcy proceedings. (ECF No. 24). However, since that date, no

               18     documents have been filed and defendant has not informed the court of the status of the

               19     proceedings.

               20            Accordingly, the court hereby orders the parties to submit, within fourteen (14) days from

               21     the date of this order, a joint status report indicating the status of defendant’s bankruptcy

               22     proceedings. Failure to comply with the court’s order may result in sanctions.

               23            Accordingly,

               24            IT IS SO ORDERED.

               25            DATED June 20, 2019.

               26                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
               27
               28

James C. Mahan
U.S. District Judge
